Citation Nr: 0726409	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
lipoma on the back.

2.  Entitlement to an initial compensable evaluation for 
scar, residual of lipoma excision, on the back.

3.  Entitlement to service connection for lipomas, multiple 
areas of the back and right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for lipoma on 
the back and for scar, residual of [another] lipoma excision, 
on the back and assigned noncompensable ratings for both, and 
a September 2005 rating decision that denied service 
connection for multiple lipomas of the back and right elbow.  
In his October 2005 notice of disagreement, the veteran also 
disagreed with a denial of service connection for back pain, 
but in his January 2006 substantive appeal, he limited his 
appeal of the September 2005 rating decision to the denial of 
service connection for multiple lipomas.  As such, service 
connection for back pain is not before the Board for 
appellate review.

The veteran testified before the undersigned Veterans Law 
Judge in Washington, D.C., in June 2007.  

The issues of entitlement to initial compensable evaluations 
for lipoma on the back and for scar, residual of lipoma 
excision, on the back are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if additional action on his part is needed. 




FINDING OF FACT

Lipomas of multiple areas of the back and right upper 
extremity were first shown years after service and are not 
caused by service-connected disability.


CONCLUSION OF LAW

Lipomas of multiple areas of the back and right upper 
extremity were not incurred in or aggravated by service and 
are not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The most recent VA treatment record primarily shows an 
impression of soft tissue masses of the left chest and left 
mid low back, consistent with lipoma, and a non-discreet mass 
in the right mid low back.  See June 2007 VA Nurse 
Practitioner's report.  Thus, the Board concedes that the 
veteran has lipomas other than the service-connected lipoma 
and scar of excision of lipoma.  

The first question that must be addressed is whether 
incurrence of these other lipomas is factually shown during 
service.  The Board concludes that it was not.  Service 
medical records show that the veteran had a 2-inch cyst on 
his low back in January 1982, for which he was offered 
surgery, but he declined.  He also declined the option of 
having a separation medical examination in April 1983, and it 
was determined that none was required, based on a review of 
service medical records.  As such, the Board determines that 
lipomas other than as already service-connected were not 
shown in service.  

VA treatment in May 2004 disclosed the veteran's history of a 
cyst since 1982 in his back that was now uncomfortable and 
causing muscle spasms.  A mobile nontender subscapular lipoma 
was noted and surgery was advised.  In July 2004, the lipoma 
was excised.  

VA examination in December 2004 disclosed that at the base of 
the surgical scar, there was a small, palpable lipoma (both 
the scar and this single lipoma were service connected).  No 
other lipoma was noted, although it is recognized that the 
examination request was directed to the cyst shown in service 
or residuals thereof.  VA examination in May 2005 disclosed 
lipomas two and four inches away from the scar and one at the 
thoracolumbar junction, as well as one on the right elbow.  
It was the examiner's opinion that it was less likely than 
not that the service-connected lipoma of the back spread to 
other regions.  It was further noted that lipomas had a 
tendency to form in the subcutaneous fat tissue and were 
discrete masses that were separate from each other.  

A May 2006 record of Southwest Dallas Family Medical Clinic 
found that the veteran had multiple lipomas, noting one on 
the abdomen and two on the dorsal spine.  Dr. M., an 
osteopath associated with that clinic, stated in June 2006 
that the veteran had multiple lipomas, which had been present 
for many years and caused him discomfort and restricted 
movement.  

The June 2007 VA treatment record by the veteran's VA nurse 
practitioner indicated that he had been followed by the 
surgery clinic since 2004 for lipomas.  As noted, the 
impression was of soft tissue masses of the left chest and 
left mid low back, and a non-discrete mass in the right mid 
low back. 

In June 2007, at his hearing before the undersigned, the 
veteran testified that he had been variously told by his 
aforementioned VA nurse practitioner that lipomas may be due 
to Agent Orange exposure, or that another person who had a 
worse case of Agent Orange transmitted it to the veteran by 
being around him, or that the current lipomas were secondary 
to the service-connected disabilities or represented a 
disease process that began in service.  (Transcript at pages 
7-11.)  He had been treated from about 1985-1987 for lipomas 
by Dr. M. but had transitioned to VA treatment for financial 
reasons.  (Transcript at page 15.)  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  In this case, the veteran clearly has current 
lipomas and evidence in the service medical records of a 
lipoma.  The remaining question, therefore, is whether there 
is medical evidence of a relationship between the two.  In 
this case, the Board is unable to draw any such relationship.  
While the veteran has testified that his VA nurse 
practitioner draws this relationship, the Board is unable to 
see this in the treatment records.  Moreover, given that the 
VA examination in May 2005 expressly found that the lipomas 
are unlikely to have spread to other regions, secondary 
service connection is not in order.  38 C.F.R. § 3.310.  
Finally, while the veteran feels that there is some disease 
process represented by the lipoma which began in service, the 
VA examination in May 2005 is clear that lipomas are discrete 
from each other.  No disease process associated with lipoma 
formation has been diagnosed or even suggested other than by 
the veteran.  As the veteran is not a medical professional, 
he is not competent to diagnose a disease process or explain 
the origin of his post-service lipomas.  See Espiritu, supra.  
Assuming that such a disease process exists, for the sake of 
discussion herein, there has been no continuity of symptoms 
since service shown.  38 C.F.R. § 3.303(b), (d).  On the 
contrary, the veteran apparently had a cyst in service; no 
other cyst is shown for years thereafter.  Dr. M.'s statement 
that the veteran has had lipomas for many years does not 
establish continuity of symptoms; the veteran did not see him 
for several years after separation.  As such, the 
preponderance of the evidence is against the claim and it 
must be denied.  38 U.S.C.A. §§ 1131, 5107.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, letters 
dated in June and July 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally, the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
A March 2006 VCAA letter advised the veteran regarding 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The veteran was 
accorded a VA examination in May 2005.  38 C.F.R. 
§ 3.159(c)(4).  The Board has considered the argument made at 
the hearing before the undersigned that no VA examination was 
undertaken in response to this claim.  However, the veteran's 
notice of disagreement with the January 2005 rating decision 
was accepted as a claim for service connection for multiple 
lipomas.  The May 2005 VA examination adequately responded to 
the contentions of the claim.  As far as the claims that the 
veteran's lipomas represent a disease process that began in 
service, and that no examination that fails to state there is 
no such disease process can adequately rebut this claim, the 
Board disagrees.  The May 2005 VA examiner's opinion that 
lipomas are discreet masses that are separate from each 
other, combined with all of the medical evidence amassed in 
this case failing to identify any such disease process, is 
adequate.  Id.  The Board has also considered the allegation 
that the VA examination was inadequate because the claims 
file was not available.   However, the December 2004 VA 
examination report was available and was reviewed.  It 
thoroughly and accurately summarized the medical record in 
the claims file at that time.  In any case, the absence of 
the entire claims file is of scant consequence, because the 
opinion offered was a medical opinion on lipoma formation 
generally, as opposed to one that would have required 
detailed knowledge of the veteran's case.  Finally, the 
veteran's contentions of Agent Orange exposure, or exposure 
to someone else who had been exposed to Agent Orange, have 
been considered.  The Board finds that remanding this case 
for further development for that reason would be 
inappropriate, because the veteran did not serve during the 
Vietnam Era and has not otherwise asserted facts to make this 
claim credible.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006), see also Sanders v. Nicholson, (No. 06-7001) 
(Fed. Cir. May 16, 2007) (requiring VA to presume errors in 
VCAA notice to be prejudicial to appellant, and shifting 
burden to VA to demonstrate error was not prejudicial).   


ORDER

Service connection for lipomas on multiple areas of the back 
and right upper extremity is denied.


REMAND

The Board notes that the veteran submitted a June 2006 record 
of a private osteopath, Dr. M., of the Southwest Dallas 
Family Medical Clinic, to the effect that the veteran has 
lipomas which have been present for many years and which 
cause him discomfort and restrict his movements.  A May 2006 
record of that clinic shows that the veteran's trunk rotation 
was decreased 20 percent.  It is not clear whether this was 
found to be due to previous incision scar tissue or multiple 
current lipomas of the abdomen and dorsal spine area.  The 
Board notes that these records are dated after the last VA 
examination in this case, which said there was no restriction 
in thoracolumbar movement due to the service-connected 
lipoma.  As both the veteran's service-connected disabilities 
may be rated based on limitation of function, it appears that 
additional VA examination is needed to determine whether the 
service-connected disabilities are the cause of any 
limitation of spinal motion or discomfort.  38 C.F.R. 
§ 3.156.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for lipomas or 
lipoma excision scar of the back since 
June 2006.  After securing the necessary 
release, the RO should attempt to obtain 
these records.

2.  The veteran should be afforded a VA 
medical examination to determine the 
severity of the two (2) service-connected 
disabilities, lipoma on the back and the 
scar, residual of lipoma excision, on the 
back.  The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examiner 
should be alerted to exactly which 
singular lipoma and scar are service-
connected and to the non-service 
connection of the veteran's other 
lipomas.  The examiner should limit his 
or her findings to the functional loss 
including limitation of motion, pain, 
discomfort or other findings which are 
due to the two (2) service-connected 
disabilities, and should exclude all 
other findings.  If this is not possible 
without resort to speculation, then the 
examination report should so state. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should discuss all of 
the additional evidence received since 
the issuance of the November 2006 SSOC 
and should consider 38 C.F.R. § 3.324 
(2006) in light of the evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


